Exhibit 10.18

FIRST MODIFICATION AGREEMENT

This FIRST MODIFICATION AGREEMENT is entered into as of September 26, 2005, by
and among MOTHERS WORK, INC., a Delaware corporation, CAVE SPRINGS, INC., a
Delaware corporation (each a “Borrower”), and MOTHERS WORK CANADA, INC., a
Delaware corporation (“Guarantor”), each of which has its principal executive
offices at 456 North Fifth Street, Philadelphia, Pennsylvania 19123; and FLEET
RETAIL GROUP, LLC, a Delaware limited liability company f/k/a Fleet Retail
Finance, Inc., with an address of 40 Broad Street, Boston, MA 02109, as
Administrative Agent, for the benefit of the Lenders; FLEET RETAIL GROUP, LLC,
as Collateral Agent for the benefit of Lenders and the Administrative Agent; and
FLEET RETAIL GROUP, LLC, as a Lender.

WHEREAS, the Lender established a revolving line of credit pursuant to the
Amended and Restated Loan and Security Agreement dated as of October 15, 2004
(together with any amendments thereto, the “Loan Agreement”) by and among Fleet
Retail Group, Inc. n/k/a Fleet Retail Finance, LLC, as Administrative Agent,
Collateral Agent, and Lender, and the Borrower and Guarantors;

WHEREAS, the Borrowers and Guarantor have requested that the Lenders modify the
Loan Agreement as set forth herein on the terms and subject to the conditions
hereof; and

WHEREAS, subject to the terms and conditions in this Agreement, the Agents and
Lender are willing to modify the terms of the Loan Agreement in order to
accommodate the Borrowers’ request;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Agents, Lender and the Borrowers and
Guarantor mutually agree as follows:

1.     Definitions.   All capitalized terms used herein shall have the same
meaning as set forth in the Loan Agreement, unless otherwise defined herein.

2.     Effective Date:   The “Effective Date” of this Agreement shall be
June 22, 2005, upon the Administrative Agent’s receipt of this First
Modification Agreement, duly executed by all parties hereto, together with all
exhibits and schedules hereto.

3.     Modifications to Loan Agreement.

a)     Article I: Definition of “Fixed Charge Coverage Ratio”.   Article I of
the Loan Agreement is hereby amended to strike and delete the definition of
“Fixed Charge Coverage Ratio” therefrom and to replace it with the following:

“Fixed Charge Coverage Ratio”:   For any twelve month period, the ratio of
Borrowers’ consolidated (a) EBITDA minus Gross Non-Financed Capital Expenditures
minus the payment of any dividends or other distributions on capital stock of
the Lead Borrower (except distributions in such stock), plus (or minus) the
increase (or decrease) in total deferred rent liability, to (b) scheduled cash
interest expense, plus scheduled principal payments on account of current
maturities of long term Indebtedness, plus, without duplication, payments for
the scheduled redemption or acquisition of Securities, plus income taxes paid in
cash, all as determined in accordance with GAAP.

b)     Article I: Definition of “Gross Non-Financed Capital Expenditures”.  
Article I of the Loan Agreement is hereby amended to insert the following
definition in appropriate alphabetical order:

“Gross Non-Financed Capital Expenditures”:   The amount equal to: (a) Capital
Expenditures minus (b) only to the extent included in clause (a) hereof, the
amount of Capital Expenditures financed through Indebtedness.

1


--------------------------------------------------------------------------------


c)     Article I: Definition of “Net Capital Expenditures”.   Article I of the
Loan Agreement is hereby amended to insert the following definition in
appropriate alphabetical order:

“Net Capital Expenditures”:   The amount equal to: (a) Capital Expenditures
minus (b) the amount of tenant improvement allowances received in cash, to the
extent not already deducted from clause (a) hereof.

d)     Article I: Definition of “Pro Forma Fixed Charge Coverage Ratio”.   The
definition of “Pro Forma Fixed Charge Coverage Ratio” in Article I of the Loan
Agreement is hereby stricken and deleted in its entirety and replaced with the
following in lieu thereof:

“Pro Forma Fixed Charge Coverage Ratio”:   For any twelve month period, the
ratio of Borrowers’ consolidated (a) EBITDA during such period minus projected
Gross Non-Financed Capital Expenditures for the following twelve month period
minus projected Distributions for the following twelve month period plus (or
minus) the projected increase (or decrease) in total deferred rent liability for
the following twelve month period, to (b) projected cash interest expense for
the following twelve month period, plus projected principal payments on account
of current maturities of long term Indebtedness for the following twelve month
period, plus projected income taxes paid in cash for the following twelve month
period, all as determined in accordance with GAAP. Any projections used in
computing Pro Forma Fixed Charge Coverage Ratio shall be determined by the
Borrowers and acceptable to the Administrative Agent in its reasonable
discretion.

e)     Section 4.21: Advances to employees.   Section 4.21 of the Loan Agreement
is hereby amended to strike and delete clause (c) therefrom and to replace it
with the following:

“(c) Additional advances to the Obligors’ employees approved by the Chief
Financial Officer, in an amount not more than $1,000,000 in the aggregate.”

f)      Exhibit 5.12(a): Maximum Capital Expenditures Covenant.   Section 2 of
Exhibit 5.12(a) is hereby amended to replace the term “Capital Expenditures”
with the term “Net Capital Expenditures” in the last line of clause (B) of such
Section 2, and in the second, third, and fourth lines of the last paragraph of
such Section 2.

4.     General Representations and Warranties.   Each Borrower and Guarantor
hereby further represents and warrants to the Agents and Lender as follows:

a)     Representations and Warranties: No Event of Default.   The
representations and warranties herein, in the Loan Agreement and in each other
Loan Document and certificate or other writing delivered by the Borrowers and
Guarantor to the Administrative Agent on or prior to the Effective Date of this
Agreement in connection therewith shall be correct and accurate on and as of the
Effective Date of this Agreement as though made on and as of such date (except
to the extent such representation or warranty expressly related to an earlier
date, in which case such representation and warranty shall have been correct and
accurate in all material respects as of such earlier date); and no Event of
Default shall have occurred and be continuing as of the Effective Date of this
Agreement or would result from this Agreement becoming effective in accordance
with its terms.

b)     Organization, Good Standing, Etc.   Each Borrower and Guarantor: (i) is a
corporation, duly incorporated, validly existing and in good standing under the
laws of its state of formation, (ii) has all requisite power and authority to
execute, deliver and perform this Agreement, and to perform the Loan Agreement,
as amended hereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, expect where the failure to do so would not have a
Material Adverse Effect.

2


--------------------------------------------------------------------------------


c)     Authorization, Etc.   The execution, delivery and performance by each
Borrower and Guarantor of this Agreement, and the performance by each Borrower
and Guarantor of the Loan Agreement, as amended hereby, (i) have been duly
authorized by all necessary action on the part of each Borrower and Guarantor,
(ii) do not and will not contravene any Borrower’s or Guarantor’s certificate of
incorporation, or by-laws, or other organizational documents, (iii) do not and
will not contravene in any material respect any applicable laws or any
contractual restriction binding on or otherwise affecting it or any of its
properties, and (iv) do not and will not result in or require the creation of
any lien or other encumbrance (other than pursuant to any Loan Documents) upon
or with respect to any of its properties.

d)     Government Approvals.   No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or agency or other
regulatory body is required in connection with the due execution, delivery and
performance by any Borrower or Guarantor of this Agreement, or for the
performance of the Loan Agreement, as amended hereby, except where the failure
to obtain such authorizations or approval, or the failure to take such other
action would not have a Material Adverse Effect.

5.     Enforceability, Etc.   Except as otherwise expressly provided herein, the
Loan Agreement and the other Loan Documents are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects,
except that on and after the Effective Date hereof (i) all references in the
Loan Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder”, or words of
like import referring to the Loan Agreement shall mean the Loan Agreement as
amended by this Agreement and (ii) all references in the other Loan Documents to
the “Loan Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Loan Agreement shall mean the Loan Agreement as amended by this
Agreement. Except as expressly provided herein, the execution, delivery and
effectiveness of this Agreement shall not operate as an amendment of any right,
power or remedy of the Agents or any Lender under the Loan Agreement or any
other Loan Document, nor constitute an amendment of any provision of the Loan
Agreement or any other Loan Documents.

6.     General Provisions.

a)     Integration; Amendment; Waivers.   This Agreement and Loan Documents set
forth in full are terms of agreement between the parties and are intended as the
full, complete and exclusive contract governing the relationship between the
parties, superseding all other discussions, promises, representations,
warranties, agreements and the understandings between the parties with respect
thereto. No term of the Loan Documents may be modified or amended, nor may any
rights thereunder be waived, except in a writing signed by the party against
whom enforcement of the modification, amendment or waiver is sought. Any waiver
of any condition in, or breach of, any of the foregoing in a particular instance
shall not operate as a waiver of other or subsequent conditions or breaches of
the same or a different kind. The Agents’ or any Lender’s exercise or failure to
exercise any rights under any of the foregoing in a particular instance shall
not operate as a waiver of its right to exercise the same or different rights in
subsequent instances. Except as expressly provided to the contrary in this
Agreement, or in another written agreement, all the terms, conditions, and
provisions of the Loan Documents shall continue in full force and effect. If in
this Agreement’s description of an agreement between the parties, rights and
remedies of the Agents or Lenders or obligations of the Borrowers or Guarantor
are described that also exist under the terms of the other Loan Documents, the
fact that this Agreement may omit or contain a briefer description of any
rights, remedies and obligations shall not be deemed to limit any of such
rights, remedies and obligations contained in the other Loan Documents.

3


--------------------------------------------------------------------------------


b)     Payment of Expenses.   The Borrowers shall pay all reasonable attorneys’
fees arising under or in connection with the negotiation, preparation,
execution, delivery, and enforcement of this Agreement and any and all consents,
waivers or other documents or instruments relating thereto.

c)     No Third Party Beneficiaries.   Except as may be otherwise expressly
provided for herein, this Agreement does not create, and shall not be construed
as creating, any rights enforceable by any person not a party to this Agreement.

d)     Separability.   If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall nevertheless remain in full force and effect.

e)     Counterparts.   This Agreement may be executed in any number of
counterparts, which together shall constitute one and the same agreement.

f)      Time of Essence.   Time is of the essence in each of the Liabilities of
the Borrowers and Guarantor and with respect to all conditions to be satisfied
by the Borrowers and Guarantor.

g)     Construction; Voluntary Agreement; Representation by Counsel.   This
Agreement has been prepared through the joint efforts of all the parties.
Neither its provisions nor any alleged ambiguity shall be interpreted or
resolved against any party on the ground that such party’s counsel was the
draftsman of this Agreement. Section headings herein are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. Each of the parties declares that such party has
carefully read this Agreement and the agreements, documents and instruments
being entered into in connection herewith and that such party knows the contents
thereof and sign the same freely and voluntarily. The parties hereto acknowledge
that they have been represented in negotiations for and preparation of this
Agreement and the agreements, documents and instrument being entered into in
connection herewith by legal counsel of their own choosing, and that each of
them has read the same and had their contents fully explained by such counsel
and is fully aware of their contents and legal effect.

h)     Governing Law; Forum Selection.   This Agreement has been entered into
and shall be governed by the laws of the State of New York.

i)      Further Assurances.   The Borrower agrees to take all further actions
and execute all further documents as the Agents may from time to time reasonably
request to carry out the transactions contemplated by this Agreement.

j)      Notices.   All notices, requests and demands to or upon the respective
parties hereto shall be given in accordance with the Loan Agreement.

k)     Mutual Waiver of Right to Jury Trial.   THE AGENTS, LENDERS AND THE
BORROWERS AND GUARANTOR EACH HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO:
(I) THIS AGREEMENT, OR ANY OF THE AGREEMENTS, INSTRUMENTS OR DOCUMENTS REFERRED
TO HEREIN; OR (II) ANY OTHER PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN
THEM; OR (III) ANY CONDUCT, ACTS OR OMISSIONS OF THE AGENTS, LENDERS OR THE
BORROWERS OR GUARANTOR OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH THEM; IN EACH
OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

4


--------------------------------------------------------------------------------


l)      Copies and Facsimiles.   This Agreement and all documents which have
been or may be hereinafter furnished by the Borrowers and Guarantor to the
Agents may be reproduced by the Agents by any photographic, photostatic,
microfilm, xerographic or similar process, and any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business).

5


--------------------------------------------------------------------------------


Intentionally Left Blank

6


--------------------------------------------------------------------------------


This First Modification Agreement is executed under seal as of the date written
above.

Mothers Work, Inc.

 

(“Borrower”)

 

By:

/s/ EDWARD M. KRELL

 

 

Name:

Edward M. Krell

 

 

Title:

Executive Vice President—CFO

 

Cave Springs, Inc.

 

(“Borrower”)

 

By:

/s/ EDWARD M. KRELL

 

 

Name:

Edward M. Krell

 

 

Title:

Executive Vice President—CFO

 

Mothers Work Canada, Inc.

 

(“Borrower”)

 

By:

/s/ EDWARD M. KRELL

 

 

Name:

Edward M. Krell

 

 

Title:

Executive Vice President—CFO

 

Fleet Retail Group, Inc.

 

f/k/a FLEET RETAIL FINANCE INC.

 

(“Administrative Agent”, “Collateral Agent”, and “Lender”)

 

By:

/s/ SALLY A. SHEEHAN

 

 

Name:

Sally Sheehan

 

 

Title:

Managing Director

 

7


--------------------------------------------------------------------------------